t c memo united_states tax_court simone joye petitioner v commissioner of internal revenue respondent docket no 10338-o0l filed date simone joye pro_se gerard mackey for respondent memorandum findings_of_fact and opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion the issues remaining for decision are did respondent correctly determine in the notice of - determination that petitioner is liable for the additions to tax under sec_6651 and that respondent assessed for each of petitioner’s taxable years and we hold that respondent did did respondent abuse respondent’s discretion in deter- mining in the notice_of_determination to proceed to collect the additions to tax under sec_6651 and that respondent assessed for each of petitioner’s taxable years and we hold that respondent did not did respondent abuse respondent’s discretion in deter- mining in the notice_of_determination not to abate interest under sec_6404 for each of petitioner’s taxable years and we hold that respondent did not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in bronx new york at the time she filed the petition in this case petitioner filed a federal_income_tax tax_return return for her taxable_year on date in that return petitioner showed dollar_figure as tax for as of date petitioner had a withholding credit of dollar_figure with respect to that tax on date respondent timely assessed the following ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure - - for petitioner’s taxable_year tax of dollar_figure additions to tax under sec_665l1 a for failure_to_file timely and sec_6651 for failure to pay timely of dollar_figure and dollar_figure respectively and interest of dollar_figure all of which respon- dent reflected in form_4340 certificate of assessments pay- ments and other specified matters form on date respondent sent petitioner a delinguency notice with respect to her unpaid liability for of dollar_figure in tax and dollar_figure in additions to tax plus interest as provided by law on those amounts ’ for convenience we shall refer to petitioner’s liability for unpaid tax unpaid additions to tax and interest as provided by law on such unpaid tax and such additions to tax as petitioner’s unpaid liability as of the date of trial in this case petitioner had not paid any portion of petitioner’s unpaid liability for petitioner filed a return for her taxable_year on date in that return petitioner showed dollar_figure as tax for as of date petitioner had a withholding credit of dollar_figure with respect to that tax on date respondent timely assessed the following for petitioner’s taxable_year tax of dollar_figure additions to tax under sec_6651 for failure_to_file timely and sec_6651 for failure to pay respondent had previously sent petitioner delinquency notices with respect to her taxable_year on date date date and date q4e- timely of dollar_figure and dollar_figure respectively and interest of dollar_figure all of which respondent reflected in form_4340 on june and date respondent sent petitioner a notice of balance due with respect to her unpaid liability for of dollar_figure in tax and dollar_figure in additions to tax plus interest as provided by law on those amounts as of the date of trial in this case petitioner had not paid any portion of petitioner’s unpaid liability for petitioner filed a return for her taxable_year on date in that return petitioner showed dollar_figure as tax for as of date petitioner had a withholding credit of dollar_figure with respect to that tax on date respondent timely assessed the following for petitioner’s taxable_year tax of dollar_figure additions to tax under sec_665l1 a for failure_to_file timely and sec_6651 for failure to pay timely of dollar_figure and dollar_figure respectively and interest of dollar_figure all of which respondent reflected in form_4340 on june and date respondent sent petitioner a notice of balance due with respect to her unpaid liability for of dollar_figure in tax and dollar_figure in additions to tax plus interest as provided by law on those amounts as of the date of trial in this case petitioner had not paid any portion of petitioner’s unpaid liability for on date petitioner sent respondent the following letter petitioner’s date letter with respect to her unpaid liability for each of the years and re 1040a year s dollar_figure year dollar_figure year s__ dollar_figure total dollar_figure dear sir madam i have recently received notices outlining the above taxes that i apparently owe from june of until december of i was regis-- tered as a full-time_student the periods where some taxes were paid were either when i was only registered part-time or on a summer break when i filled out my w-4 forms i filed for the exempt status because that is what is highlighted on the form for full-time students imagine my surprise and dismay when i was notified by your office that i would have to file taxes for the above-reference years i had the taxes filed and received notices stating that i owe dollar_figure dollar_figure being interest and penalties copies en- closed as a current student with a part-time job paying for my own education and living on my own i do not readily have that type of money available nor did i ever real- ize that i would be so severly penalized for something in which i believed to be correct please advise me of my current options in terms of appealing this paying for this debt through form_911 application_for assistance order to relieve hardship or any other means available also please send to me the rules and regulations governing the status of full-time students and with- holding provisions reproduced literally on date respondent sent petitioner a letter in -- - response to petitioner’s date letter in that letter respondent stated we are looking into the matter you brought to our attention however additional research is needed before we can give you a final answer no further action is required of you at this time we should have a response for you within days from the date of this letter on date respondent sent petitioner a second letter in response to petitioner’s date letter in that letter respondent stated thank you for your reply dated date to our inguiry about your form_1040 for the tax period s shown above petitioner’s taxable years and we are looking into the matter and will answer you more fully within days from the date of this letter on date respondent sent petitioner a notice_of_intent_to_levy with respect to petitioner’s unpaid liability for each of the years and on a date not disclosed by the record after petitioner sent petitioner’s date letter to respondent and before date petitioner again informed respondent that she was unable to pay in full her liability for each of the years as well as on date respondent sent petitioner a letter with respect to petitioner’s unpaid liability for each of the years and in that letter respondent stated you told us recently that you cannot pay your - jj - taxes in full therefore you must complete the en- closed form 433f collection information statement if you do not return the above documents within days from the date of this letter we will begin en- forcement actions we expect you to pay as much as possible at the time you send in your statements respondent has no record of having received form 433-f collec- tion information statement form 433-f from petitioner on date respondent filed a notice_of_federal_tax_lien against petitioner with respect to her unpaid liability for each of the years and on date respondent classified petitioner’s unpaid liability for each of the years and as currently not collect-- ible because respondent was unable to locate petitioner on date respondent sent petitioner a separate notice of balance due with respect to petitioner’s unpaid liabil- ity for each of the years and on date respondent sent petitioner a separate notice_of_intent_to_levy with respect to each of those unpaid liabilities on date petitioner sent respondent a letter in response to the three notices of balance due that respondent sent to petitioner on date in that letter petitioner stated on date i sent a letter to the irs regarding taxes for and copy enclosed it was clearly stated on the w-4 form if you were a full-time_student you were instructed to write in exempt from --- - taxes in which i did i have argued this point for several years and believe at that time the w-4 form was misleading apparently others have agreed because there is now a note in the instructions for the w-4 which now states you cannot claim exemption if your income is over dollar_figure or another person can claim you as a dependent on their tax_return which is very different from what was initially told and outlined to me in and number on the w-4 no longer has a line for full-time students i have always believed and still do that unequivo- cally the amount i am being told i owe is grossly unfair the amount now owed with interest and penal- ties included is over 2x the amount i initially owed i called the irs office several times after the corre- spondence in to try and find out how to file an appeal and was promised the correct form although i have never received them upon receipt of the recent notices dated date in which i have been told that a lien may be taken out against me and because this issue is haunting me i informed a irs representative through the num-- ber i would be willing to pay the initial_amount of taxes underpaid which totals dollar_figure see attached schedule by sending dollar_figure per month beginning date i was told that there would be an hold on my account for six weeks and for me to put my situation in writing i would like to ask the penalties be elimi- nated due to a reasonable_cause and the penalties be abated i am a single mother and have had to postpone my graduate studies due to a financial hardship there is no way i can afford to pay almost dollar_figure and i do not have any assets in which a lien can be placed upon in addition i have a similar type of situation with the state of new york which totals approximately dollar_figure reproduced literally on date respondent sent petitioner a notice inform-- ing her of respondent’s intent to levy and petitioner’s right to an appeals_office hearing with respect to petitioner’s unpaid liability for each of the years and - on date respondent received petitioner’s request for an appeals_office hearing with respect to her unpaid liabil- ity for each of the years and in that request petitioner stated i do not agree with the notice_of_levy seizure because of the circumstances in which were done to determine the tax_liability for several years i have written and telephoned the irs to try to set up a meeting to try and remedy this situation to no avail the taxes incurred are when i was a full-time_student and i filled out the w-4 form according to the instruc-- tions listed under number which states i claim exemption from withholding for and i certify that i meet both of the following conditions for exemp-- tion since that time the form has been changed but when i filled them out for the years of collection one of the conditions were if you were a full-time_student i now know through investigation that if a person made over a certain income they could not be exempt however at the time this was not made clear by my employer or on the w-4 form it was almost like a set- up for students and i truly do not feel i should be held liable for the amount of dollar_figure that is being stated i owe because this has been a detriment to me for a very long time i would be willing to pay the assessed balance charges just so that i may get this behind me how- ever i do not seem it just nor proper to charge me with statutory additions or to penalize me by seizing any property of mines which would not equal the amount owed i ama single mother and any penalization would be a severe hardship for me i welcome an opportunity to finally review this with an irs representative in person at the earliest possible time to set-up a payment plan reproduced literally on date appeals officer martin d fried sent petitioner a letter indicating that he had received petitioner’s -- - case for consideration and that he would contact petitioner to schedule an appeals_office hearing on date appeals officer federico lawrence mr lawrence sent petitioner a letter indicating that he had received petitioner’s case for consideration and that he would contact petitioner to schedule an appeals_office hearing on date mr lawrence sent a letter to petitioner mr lawrence’s date letter in which he stated attached sic for your information is a copy of form_w-4 for the taxable_year line of the document states as follow s are you a full time student note full-time stu- dents are not automatically exempt i was not able to locate a copy of the form_w-4 for but i assumed it would be identical to the w- form also was the year you incurred largest liability our records show the outstanding balance for taxable_year to be dollar_figure as of date this amount includes accrued interest and penalties line of form_w-4 employee’s withholding allowance certif- icate form_w-4 for which according to mr lawrence’s date letter he was unable to locate provided i claim exemption from withholding because see step above and check boxes below that apply a last year i did not owe any federal_income_tax and had a right to a full refund of all income_tax withheld and b this year i do not expect to owe any federal_income_tax and expect to have a right to a full refund of all income_tax withheld if both a and b apply enter the year year effective and exempt here c if you entered exempt on line 6b are you a full-time_student ew ee ee ee ee yes no the instructions for completing line of form_w-4 for that were contained in that form provided step 2--are you exempt from withholding ---you are exempt from withholding only if last year you did not have any federal_income_tax liability and this year you expect to have no federal_income_tax liability important change in the law --if you can be claim- ed as a dependent on another person’s tax_return for example on your parent’s return you may not be exempt you cannot claim exempt status if you have any nonwage income such as interest on savings and expect your wages plus this nonwage income to add up to more than dollar_figure tf you are exempt go to line of form_w-4 and complete the appropriate boxes your exempt status will remain in effect until february of the next year if you still qualify for exempt status next year complete and file a new form by that date on date mr lawrence received a letter from petitioner in response to mr lawrence’s date letter in that letter petitioner stated first let me say thank you for your assistance in my case i have received your letter of date fortunately i have found a copy of the w-4 form and it is not the same as as you had assumed as you will see in line letter c it states if you entered exempt on line 6b are you a full-time stu- dent additionally i held the same job in and for at ‘the letter that respondent received from petitioner on date showed a date of date however we are convinced from that letter that petitioner wrote it on a date after june and before date and that petitioner mistakenly dated that letter date least six months in and never submitted a new w-4 form since i was on the same job when i got another job in july or date and subsequent years i followed the same protocol although on the w-4's for and it states full-time students are not automatically exempt it does not tell you the procedure by which to go by i still stand by my belief that i had a right to claim exempt because i was a full-time_student once again i feel that the amount for an alleged liability incurred when i was years old that is years old respectively is still grossly unfair in particular since the interest and penalties total more than the debt claimed i was to pay and i simply cannot afford it in addition the law of the irs is that after years assuming a person has not failed to report more than of their income the tax records of an individual are closed from what i understand reproduced literally on date petitioner had an appeals_office hearing before mr lawrence prior to date the date of the receipt by respondent of petitioner’s request for an appeals_office hearing petitioner had had no contact with mr lawrence with respect to petitioner’s unpaid liability for each of the years and on date the appeals_office issued to peti- tioner a notice_of_determination with respect to petitioner’s taxable years and that notice_of_determination stated in pertinent part as follows issue s raised by the taxpayer the taxpayer’s position is that she should not be held liable for the interest and penalties that have accrued on the unpaid taxes for the tax years involved and since the form_w-4 did not properly explain that if a full time student made over a certain amount of income he she could not be exempt from withholdings taxes from wages she wants the interest and the penalties to be abated based on un- clear written instructions from the irs sec_6601 provides that if any amount of the tax imposed by this title is not paid on or before the last date prescribed for payment interest on the underpay- ment rate established under sec_6621 shall be paid for the period from such last date to the date paid sec_6404 provides for abatement of interest attributable to unreasonable error and delays by inter- nal revenue service in performing a ministerial or management act however interest cannot be abated for any period if a significant aspect o the error or delay can be attributable to the taxpayer within the meaning of sec_267 or sec_707 of the code in the present case sec_6404 does not apply because the evidence in this case shows that error or delay was attributable to taxpayer’s failure_to_file timely tax returns and to pay the taxes due on those returns based on the evidence in the case file it appears that the taxpayer willfully disregards irs rules and regulations accordingly the interest is due and payable sec_6651 imposes a penalty for the failure_to_file tax_return by the date prescribed unless it is shown that the failure is due to reasonable_cause and not due to willful neglect likewise sec_6651 imposes a failure to pay penalty if the tax_shown_on_the_return is not paid_by the due_date of that return unless the failure to pay is due to reasonable_cause and not due to willful neglect the burden_of_proof is on the taxpayer to establish reasonable_cause for the abatement of the penalties the evidence in this case shows that even though if the taxpayer was misled to believe that she was exempt from withholdings as a result of the information she had received from the form_w-4 that information has nothing to do with late filing of the tax returns and the failure to pay the taxes due on those returns therefore the taxpayer’s argument has no merit with respect to the form_w-4 instructions because the real issues in this case are the penalty for the failure_to_file timely returns and the penalty for the failure to pay the taxes due on those returns accordingly the penalties are due and payable furthermore the taxpayer was not asserted a penalty for insufficient withholdings of tax from wages therefore the form_w-4 argument appears to have been raised to cloud the main issues in this case which are the failure to timely file returns and the failure to pay the taxes due on those returns my evaluation i recommend that the service_center be allowed to issue a notice_of_levy reproduced literally on date petitioner filed a petition in response to respondent’s determinations in the notice_of_determination with respect to only petitioner’s taxable years and in the petition petitioner alleged sec_6404 should be applicable due to the irs delays correspondence was sent to the ir sec_3 and regarding the tax periods above peti- tioner was informed via letter dated that no further action is required of you at this time and that we should have a response for you within days from the date of this letter the next response was a letter dated stating we are looking into the matter and will answer you more fully within days from the date of this letter petitioner then re- ceived a letter dated requesting that i fill out a collection information statement which was done and submitted to the irs on no further correspondence was received from the irs regarding this petitioner strongly believes that sec_6404 does apply in this case because there is evidence in this case which shows that delays were not attributable to petitioner failure_to_file timely tax returns as petitioner has been corresponding with the irs regarding these tax years since addition-- ally petitioner is accused of raising at the appeals_conference a w-4 argument which appears to have been raised to cloud the main issues in this case petitioner has co1 w-4 form since reproduced literally opinion petitioner does not dispute respondent’s determinations in the notice_of_determination that respondent may proceed to collect tax of dollar_figure for dollar_figure for and dollar_figure for petitioner disputes only respondent’s determinations that respon- dent may proceed to collect additions to tax under sec_6651 and and interest as provided by law for each of those years ’ with respect to the additions to tax under sec_6651 and that respondent assessed for each of petitioner’s taxable years and petitioner indicated at trial that she disputes that she is liable for those additions to tax on brief petitioner indicates that she seeks abatement of those additions to tax we construe petitioner’s position as a request to review whether she is liable for the additions to tax under sec_6651 and that respondent assessed for each of her taxable years and and whether if the court were to find that she is so liable respondent may proceed to collect such additions to tax with respect to the interest as provided by law for each of petitioner’s taxable years and petitioner indicated at trial and on brief that she seeks abatement of such interest during the period to the present we construe petitioner’s position as a request to review respondent’s failure continued -- - where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis where the validity of the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office of the internal_revenue_service for abuse_of_discretion 114_tc_604 114_tc_176 respondent concedes that petitioner did not receive a notice_of_deficiency for any of her taxable years or and did not otherwise have an opportunity to dispute her tax_liability for any of those years petitioner properly raised as an issue at her appeals_office hearing whether she is liable for the additions to tax under sec_6651 and for each of the years and see sec_6330 b we shall review on a de novo basis respondent’s determinations in the notice_of_determination that petitioner is liable for the additions to tax under sec_6651 and for each of those years if we find that petitioner is liable for those additions to tax we shall review for abuse_of_discretion respon- dent’s determinations in the notice_of_determination to proceed to collect those additions to tax we shall also review for continued to abate interest under sec_6404 abuse_of_discretion respondent’s determinations in the notice_of_determination not to abate interest under sec_6404 for any of petitioner’s taxable years and de novo review it is respondent’s position that respondent has the burden of production under sec_7491 with respect to petitioner’s liability for each of the years at issue for the additions to tax under sec_6651 and sec_7491 provides sec_7491 burden of proof’ c penalties --notwithstanding any other provi- sion of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addi- tion to tax or additional_amount imposed by this title assuming without deciding that respondent has the burden of production with respect to petitioner’s liability for each of the years at issue for the additions to tax under sec_6651 a and on the record before us we find that respondent has met respondent’s burden by coming forward with sufficient evidence indicating that it is appropriate to impose on petitioner such additions to tax for such years see 116_tc_438 sec_6651 imposes an addition_to_tax for failure to the parties stipulated that petitioner did not file timely her return for each of the years at issue and that at least as of the date of trial in this case petitioner had not paid timely any portion of her unpaid liability for each of those years - - file timely a tax_return sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax in any return the additions to tax under sec_6651 and do not apply if the failure_to_file timely and to pay timely is due to reasonable_cause and not to willful neglect sec_6651 a and petitioner bears the burden of proving that any such failures are due to reasonable_cause and not to such willful neglect see higbee v commissioner supra pincite petitioner does not dispute that she did not file timely her return for each of her taxable years and and that she did not pay timely the tax shown in each such return as we understand petitioner’s position she contends that her failure_to_file timely her return for each of her taxable years and and to pay timely the tax shown in each such return was due to her erroneous belief based on form_w-4 for that because she was a full-time_student she was exempt from withholding of tax from her wages withholding during each of those years petitioner points to no authority that shows that she was not required to file a return for each of her taxable years or and that she was not required to pay the tax shown in each such return nothing in form_w-4 for the instructions for that form or the law in effect for that year indicates that a full-time_student was exempt from withhold- - - ing for that year on the record before us we reject peti- tioner’s position assuming arguendo that form_w-4 for had indicated that full-time students were exempt from withholding for that year and that petitioner was exempt from withholding for each of her taxable years and on the record before us we find that petitioner was required to file timely a return for each of those years and to pay timely the tax shown in each such return see sec_6012 a on the record before us we find that petitioner has failed to show that her failure_to_file timely her return for each of her taxable years and and her failure to pay timely the tax shown in each such return was due to reasonable_cause and not to willful neglect on that record we find that petitioner has failed to show that she is not liable for the additions to tax under sec_6651 and that respondent assessed for each of those years ‘although petitioner claims that pursuant to form_w-4 for she was exempt from withholding for each of her taxable years and because she was a full-time_student during each such year tax was withheld from her wages during each of those years and petitioner was aware of such withhold- ing on the instant record we find incredible petitioner’s claimed belief that she was exempt from withholding even if petitioner had erroneously believed that she was exempt from withholding for each of the years and her mistake as to or ignorance of the law does not constitute reasonable_cause under sec_665l1 a and 25_tc_13 - - review for abuse_of_discretion petitioner must establish that respondent abused respon- dent’s discretion in determining to proceed to collect the additions to tax at issue under sec_6651 and and interest as provided by law for each of petitioner’s taxable years and see rule a additions to tax under sec_6651 and although not altogether clear petitioner appears to contend that respondent abused respondent’s discretion in determining to proceed to collect the additions to tax under sec_6651 a and that respondent assessed for each of petitioner’s taxable years and because i petitioner have been the one to iniciate sic the cause of action in seeking to rectify my situation with the irs petitioner offered the following explanation of her position so the issue is not so much that i didn’t want to file taxes or i didn’t want to pay the taxes but all these years that have gone on i don’t think that i should be penalized when i have tried to as evidenced in all the exhibits reach out to the irs to have someone sit with me and say no this is the law this is not the law et cetera respondent sent petitioner delinquency notices with respect to her taxable_year in july and date and in february and date ’ thereafter on date peti ‘respondent also sent petitioner a delinguency notice with respect to petitioner’s unpaid liability for in june continued - tioner filed her return for and on date she filed her return for each of the years and in date respondent timely assessed petitioner for her unpaid liability for each of the years and in petitioner’s date letter and again sometime thereafter petitioner in- formed respondent that she was unable to pay in full her unpaid liability for each of those years which prompted respondent to send petitioner form 433-f on date although prior to trial petitioner claimed that she completed form 433-f that respondent sent to her respondent has no record of having received that form in date respondent filed a notice_of_federal_tax_lien against petitioner with respect to her unpaid liability for each of the years and and classi- fied each such liability as currently not collectible because respondent was unable to locate petitioner in may and date respectively respondent sent petitioner notices of balance due and notices of intent to levy with respect to her unpaid liability for each of the years and to which continued and separate notices of balance due with respect to her unpaid liability for and in date as well as in date ‘although petitioner claimed in certain letters that she sent to respondent that she was unable to pay in full her unpaid liability for each of the years and petitioner did not contend in her petition at trial or on brief that she was not able to pay that liability for each such year -- - petitioner responded by letter on date on the record before us we find that petitioner has failed to show that respondent abused respondent’s discretion in deter- mining in the notice_of_determination to proceed to collect the additions to tax under sec_6651 and that respondent assessed with respect to each of petitioner’s taxable years and ’ interest we construe petitioner’s position with respect to the interest at issue as a request to review respondent’s failure to abate interest under sec_6404 see supra note we have jurisdiction to review respondent’s determination in the notice_of_determination not to abate interest sec_6404 115_tc_329 petitioner contends that respondent abused respondent’s discretion in failing to abate interest on petitioner’s unpaid liability for each of the years and because respondent has performed a ministerial_act re- with respect to petitioner’s contention that she would be penalized if the court were to allow respondent to proceed to collect the additions to tax at issue under sec_6651 and we note that additions to tax such as those under sec_6651 and are remedial and not punitive see 303_us_391 98_tc_165 such additions to tax are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the significant expense of investi- gation and the loss resulting from a taxpayer’s actions or omissions see helvering v mitchell supra - - garding my case under the law respondent has delayed my tax situation and did not allow me due process or accurate information until i sought relief from the court this was an abuse of their discretion sec_6404 provides in pertinent part sec_6404 abatements e assessments of interest attributable to errors and delays by internal_revenue_service ---- in general --in the case of any assess-- ment of interest on-- b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee of the internal_revenue_service being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no sig- nificant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the tax- payer in writing with respect to such pay- ment ‘ sec_6404 was amended by taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date therefore it does not apply to the instant case 115_tc_329 ndollar_figure petitioner does not point to any ministerial_act performed by respondent or otherwise advance any arguments or contentions - in support of her position that the delay in the payment of her unpaid liability for each of the years and was attributable to respondent’s being erroneous or dilatory in performing a ministerial_act respondent contends that a signif- icant aspect of petitioner’s delay in the payment of her unpaid liability for each of those years is attributable to petitioner on the record before us we agree with respondent at all times petitioner had the ability to stop the accrual of interest on her unpaid liability for each of the years and by paying that liability on the record before us we find that petitioner has failed to show that the delay in the payment of her unpaid liability for each of the years and was attributable to respondent’s being erroneous or dilatory in performing a ministerial_act on that record we further find that petitioner has failed to show that respondent abused respon- dent’s discretion in determining not to abate interest during the period to present with respect to each of those years we have considered all of petitioner’s arguments and conten- tions that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
